Citation Nr: 1013552	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-00 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from July 1952 to 
July 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In June 2006, the RO assigned an 
increased rating of 70 percent for the Veteran's service-
connected PTSD, effective from February 13, 2006.  The 
Veteran was notified of this decision by letter dated July 
25, 2006.  In April 2007, the RO confirmed the 70 percent 
rating and denied entitlement to a TDIU.  A notice of 
disagreement received in June 2007 was timely as to both 
rating decisions.  A statement of the case was issued in 
October 2008, and the Veteran submitted a timely substantive 
appeal in December 2008.


FINDINGS OF FACT

1.  Since the RO received his claim in February 2006, the 
Veteran's service-connected PTSD effectively resulted in 
total social and occupational impairment.

2.  In light of the assignment of a schedular 100 percent 
disability rating for the Veteran's service-connected PTSD, 
his claim for a TDIU is rendered moot.  

 
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for a rating of 100 percent for service-
connected PTSD are met from February 13, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 
(2009).

2.  The claim of entitlement to a TDIU is moot in light of 
the award of a total disability evaluation for posttraumatic 
stress disorder, effective on the date of receipt of the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA substantially amended the provisions of Chapter 51 
of Title 38 of the United States Code, concerning the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, the Board finds that VA has satisfied its 
duty to notify and assist the Veteran in apprising him as to 
the evidence needed, and in obtaining evidence pertaining to 
his claim for an increased rating for PTSD, under the VCAA.  
As set forth herein, no additional notice or development is 
indicated in the Veteran's claim for an increased rating.  

With respect to the claim of entitlement to a TDIU, the Board 
need not address whether VA fulfilled any duty to notify or 
assist the claimant because the decision made below renders 
that claim moot, and deprives the Board of jurisdiction to 
address the claim.  38 C.F.R. § 4.16.


Increased Rating for PTSD

The record reflects that service connection for PTSD was 
granted by the RO in a May 2005 rating decision that awarded 
a 50 percent disability rating under Diagnostic Code 9411, 
effective from November 24, 2004.  The Veteran submitted a 
claim for an increased rating in February 2006.  In a June 
2006 rating decision, the RO awarded a 70 percent rating for 
the Veteran's service-connected PTSD, effective from February 
13, 2006.  The Veteran perfected an appeal. 
 
VA medical records, dated from September 2005 to September 
2008, indicate that the Veteran's service-connected 
psychiatric disorder is treated with prescribed medication 
and regular outpatient psychiatric treatment.

In an April 2006 signed statement, the Veteran's daughter 
said that his wife indicated that he was violent with her and 
hard for her to control.  The Veteran's daughter also stated 
that he was very depressed since arriving in Alaska after 
losing his home due to Hurricaine Katrina.

A May 2006 VA examination report indicates that the Veteran, 
who was 72 years old, lost his home during Hurricane Katrina 
and moved to Anchorage in October 2005.  He felt more anxious 
and depressed since losing his home and it was noted that VA 
outpatient clinicians adjusted his prescribed medications 
that he said helped his mood and sleep.  The Veteran had 
combat-related nightmares that he thought worsened since 
coming to Alaska and said his wife sometimes did not sleep 
with him because he became agitated and woke up fighting.  He 
was hyperalert and noises startled him.  He was a loner, 
withdrew from his family, and was impatient and irritable.  
The Veteran had suicidal thoughts but denied any attempts.  
He complained of a poor memory.  He was retired for more than 
15 years and described his wife as an "angel" who had a 
bipolar disorder.  He admitted to grabbing her during 
quarrels but denied hitting her.  She told the examiner that 
it frightened her when the Veteran yelled at her.  A remote 
history of alcohol abuse was noted but the Veteran was 
currently a moderate drinker.  

Objectively, the Veteran appeared younger than his stated age 
and was casually but neatly groomed and dressed.  He related 
to the examiner in a polite and friendly manner.  His speech 
was normal and he denied any hallucinations and delusions.  
He was mildly depressed, alert, and oriented.  His memory and 
judgment were fair.  The Axis I diagnoses included PTSD, 
major depressive disorder, and probably mild, persistent, 
alcohol-induced dementia.  A score of 45 was assigned on the 
Global Assessment of Functioning (GAF) scale.  The examiner 
said that the Veteran complained of anxiety, depression, and 
cognitive deficits.  It was also noted that the Veteran 
obtained some benefits from taking anti-depressant 
medications, although his social situation sounded quite 
difficult, and the examiner speculated that the Veteran was 
not candid about his recent alcohol use.

A June 2006 VA outpatient mental health clinic (MHC) record 
indicates that the Veteran was seen for an exacerbation of 
PTSD after Hurricane Katrina in which he and his wife lost 
everything.  He had nightmares and his wife said he thrashed 
about in bed.  They were married for three years and she 
cared for all his needs.  Passive suicidal ideation was 
noted.  An August 2006 VA MHC record indicates that the 
Veteran's wife telephoned the clinic to report his continued 
sleep disturbance, despite increased medication.  

In September 2006, the Veteran advised the RO that he 
returned to Louisiana.

In February 2007, the Veteran underwent VA examination for 
his PTSD.  According to the examination report, he was 
married to his third wife and had four adult daughters who 
lived in other states and with whom he had good relationships 
but had limited contact with three of his four daughters.  He 
was nervous at times, had good and bad days, got very 
depressed, and just wanted to be left alone.  The Veteran had 
very few friends, described himself as a loner, had one 
friend with whom he had lunch, and he and his wife socialized 
to some extent with a few friends.  He was not employed, said 
that he was disabled since the 1970s when he was injured in a 
work-related boating accident, and received SSA disability 
benefits since 1993.  He took prescribed medication to help 
him "sleep and cope".  

Further, it was noted that the Veteran stopped drinking 
alcohol.  The Veteran complained of feeling helpless and 
having intrusive thoughts and nightmares of combat-related 
events.  He avoided thoughts, feelings, and conversations of 
reminders of trauma.  There was emotional numbing and 
restricted affect.  He also reported insomnia, diminished 
concentration, hypervigilance, general anxiety, and sleep 
difficulty.  He felt depressed approximately 50 percent of 
the time and felt hopeless and pessimistic about the future, 
with low self esteem, anhedonia, low energy, diminished 
concentration and drive, with feelings worthlessness and 
guilt.  

Objectively, the Veteran behaved appropriately and was alert 
and oriented.  He complained of memory loss and the examiner 
noted cognitive deficits on examination.  The Veteran 
appeared neatly groomed with adequate hygiene.  His affect 
was flat and his speech was generally normal.  He denied 
current hallucinations and reported hearing "noises in the 
attic" at one time, but not currently.  He denied delusions 
and reported suicidal ideation without intent.  He denied 
homicidal ideation.  There was no impaired thought process.  
He was able to maintain personal hygiene and activities of 
daily living.  The Axis I diagnoses included PTSD, recurrent, 
moderate major depressive disorder, and alcohol abuse, in 
early remission.  A GAF score of 45 was assigned.  

The VA examiner commented that the Veteran's depression was 
secondary to PTSD and his limitation and pain from his 
physical condition.  According to the VA examiner, the 
Veteran "continues to suffer significant impairment in 
psychiatric, social and occupational functioning as evidenced 
by social isolation [and] passive suicidal ideation.  In the 
VA examiner's opinion, "the [V]eteran is unemployable due 
to... multiple factors including his medical condition, 
psychiatric impairment (PTSD and depression) and cognitive 
deficits".

A February 2007 VA general medical examination report 
indicates that the Veteran suffered from coronary artery 
disease, congestive heart failure, and hyperlipidemia.

A November 2007 VA outpatient MHC record indicates that the 
Veteran reported often feeling depressed about his physical 
problems and limitations.  He experienced many problems with 
short term memory loss.  When seen in February and April 
2008, similar complaints were reported, and he denied 
psychosis but described one combat-related event that he 
retained.

In an April 2008 signed statement, the Veteran reported that 
his PTSD caused frequent mood swings and memory loss and he 
was unable to work due to it.

In a May 2008 VA MHC record, it was noted that the Veteran 
said he was doing better regarding his mental state and was 
trying to do what he had to care for himself.  He was 
frustrated by his memory loss.  

In an August 2008 signed statement, the Veteran's wife 
reported that his depression affected his ability to sleep 
and eat, and caused him to not want to bathe or shave.  She 
noticed his mood swings and said that he had extreme mood 
swings and threatened her. 

An August 2008 VA MHC record indicates that the Veteran said 
he was doing all right and that his wife was recently 
hospitalized for her psychiatric illness.  He took his 
prescribed medications that helped keep him calmer.

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 41 to 50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Id.  These scores have been 
recognized by the Court as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.

When it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected disorder, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

Giving the Veteran the benefit of the doubt, and after 
considering all of the objective medical evidence of record, 
it is the judgment of the Board that since February 2006 when 
the RO received his claim, the schedular criteria for a 100 
percent rating are met, as the Veteran's PTSD has effectively 
resulted in total occupational and social impairment.  The 
Board finds that the medical evidence shows the Veteran is 
unemployable due to the disability at issue.  See Mittleider 
v. West, supra.  In fact, in February 2007, the VA examiner 
said that the Veteran suffered significant impairment in 
psychiatric, social and occupational functioning and was 
unemployable due to multiple factors, including his medical 
condition, psychiatric impairment (PTSD and depression) and 
cognitive deficits.  This examiner said that the Veteran 
showed emotional numbing, a restricted affect and diminished 
concentration, and experienced sleep difficulty, general 
anxiety, plus hypervigilance.  As well, the VA outpatient 
records show that the Veteran was bothered by repetitive 
consistent nightmares and increase in startle response, 
ongoing depression, mood swings, and memory loss.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 100 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
70 percent or 100 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 100 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 100 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

It is significant, however, that the Veteran's PTSD 
symptomatology did not reflect symptoms illustrative of a 100 
percent evaluation under DC 9411.  For example, for the 
period in question, there is little or no evidence in the 
record of symptoms such as gross of impairment in 
communication; gross inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  However, it is apparent that the 
Veteran's symptoms, especially his sleep difficulty, hyper 
arousal, irritability, anxiety, social isolation, mood 
swings, and depression, have essentially totally impaired his 
social and occupational functioning by severely reducing his 
reliability and productivity.  In these circumstances, 
therefore, the Board finds that a 100 percent evaluation is 
warranted for the service-connected PTSD.  See 38 C.F.R. 
§ 4.21 (not all cases will show all findings specified in the 
rating criteria, but the rating must in all cases be 
coordinated with actual functional impairment).

The May 2006 and February 2007 VA examiners assigned GAF 
scores of 45, denoting behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas.  See Carpenter v. Brown, supra.  Further, 
the Veteran's PTSD symptomatology has included feelings of 
fear and helplessness, depression, hyperarousal, social 
isolation, and recurrent combat-related nightmares and 
intrusive recollections of service-related events.




In reaching this decision, the Board recognizes that the 
Veteran's capability to work was at times attributed to 
nonservice-connected disorders, including work-related injury 
and other disorders.  Nevertheless, the record also 
establishes that he has been treated for several years for 
chronic, debilitating symptoms non-dissociable from the 
service-connected PTSD that included nightmares and sleep 
difficulty, social isolation, hypervigilance, mood swings and 
depression, and memory loss, that, for all intents and 
purposes, precluded him from gainful employment.  See e.g., 
Mauerhan v. Principi, supra (factors listed in the rating 
formula are examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels.).  From the objective and 
competent medical evidence of record, it is not unreasonable 
to conclude that since he filed his claim in February 2006, 
the Veteran's service-connected PTSD essentially rendered him 
unable to work.  Resolving reasonable doubt in the Veteran's 
favor, the Board concludes that since February 13, 2006, the 
criteria for the assignment of a 100 percent rating for PTSD 
have been satisfied.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is appropriate in this case.  As stated, the level 
of disability, when the benefit of the doubt is given to the 
Veteran, is approximately commensurate with the 100 percent 
rating under DC 9411.


TDIU

To grant a TDIU, the appellant cannot be in receipt of a 
total disability evaluation either for a single disorder or 
based on a combined evaluation.  38 C.F.R. § 4.16 (2009).  In 
light of the assignment of a schedular 100 percent disability 
rating for the Veteran's service-connected PTSD, his claim 
for a TDIU is rendered moot and is therefore dismissed.  But 
see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, 
while no additional disability compensation may be paid when 
a total schedular disability rating is already in effect, a 
separate award of a TDIU 



predicated on a single disability may form the basis for an 
award of special monthly compensation).  


ORDER

A 100 percent schedular rating for PTSD is granted, effective 
from February 13, 2006, subject to the laws and regulations 
governing the award of monetary benefits.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


